Exhibit 10.1

TRADEMARK OWNERSHIP ASSIGNMENT AGREEMENT

THIS AGREEMENT is made and entered into as of the 31 day of March, 2012, by and
between Nanophase Technologies Corporation (“Assignor”) and CIK NanoTek
Corporation (“Assignee”);

WHEREAS, Assignor is the owner of the trademark “NanoTek LOGO [g32922003.jpg] ”
in JAPAN (Trademark Registration No. 4,399,761) as used for metal oxide powder
and for its various applications (“Mark”); and

WHEREAS, Assignee is desirous of acquiring all rights, title and interest in
Mark of Assignor;

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1. Assignor shall sell, assign, transfer and set over to Assignee, all of the
Assignor’s right, title and interest in and to Mark.

 

2. Any costs and fees associated with the ownership transfer from Assignor to
Assignee shall be borne by Assignee.

 

3. Assignor makes no representation or warranty as to the validity or
enforceability of the Mark under the law of Japan.

 

4. In consideration of the assignment, Assignee shall pay to Assignor 5,000 U.S.
Dollars ($5,000).

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

Assignor

Nanophase Technologies Corporation

1319 Marquette Drive Romeoville, IL 60446

USA

   

Assignee

CIK NanoTek Corporation

18-1,1-Chome, Kyobashi, Chuo-ku,Tokyo,

JAPAN

By:   /s/ Jess Jankowski     By:   /s/ Akihiro Onishi  

Jess Jankowski

President and Chief Executive Officer

     

Akihiro Onishi

President

Date:   March 31, 2012     Date:   March 31, 2012